                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


JUSTIN LAMER,                                    )
K71383                                           )
                                                 )
               Plaintiff,                        )
                                                 )          Case No. 18-cv–1706-SMY
vs.                                              )
                                                 )
TED HOLDER,                                      )
JOHN KONNEMAN,                                   )
PATRICK MCCOY                                    )
MASSAC COUNTY and                                )
PATRICK WINDHORST,                               )
                                                 )
               Defendants.                       )


                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Justin Lamer, an inmate of the Illinois Department of Corrections (“IDOC”)

currently being held in Kentucky, brings this action for deprivations of his constitutional rights

pursuant to 42 U.S.C. § 1983. In the original Complaint (Doc. 1), Plaintiff asserted claims

against Massac County, Ted Holder, John Konneman, and Patrick McCoy, related to injuries he

received from a cellmate while a detainee in Massac County Jail. He subsequently submitted a

Motion for Leave to Amend (Doc. 6), which was denied for failure to submit a proposed

complaint (Doc. 7). Plaintiff nevertheless filed an Amended Complaint, attempting to add

Patrick Windhorst, Massac County’s State’s Attorney. (Doc. 9).

       Plaintiff’s Amended Complaint is now before the Court for preliminary review pursuant

to 28 U.S.C. § 1915A.        Under Section 1915A, the Court is required to screen prisoner

Complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a



                                                1
Complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief

must be dismissed. 28 U.S.C. § 1915A(b).

         A Complaint fails to state a claim upon which relief can be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The claim must cross “the line between possibility and

plausibility.” Id. at 557. On screening, the Court accepts as true all of the well-pleaded facts in

the Amended Complaint and draws all reasonable inferences in favor of Plaintiff. Kubiak v. City

of Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016). The factual allegations of a pro se Complaint

are liberally construed at this phase of litigation. See Rodriguez v. Plymouth Ambulance Serv.,

577 F.3d 816, 821 (7th Cir. 2009).

                                                  The Complaint

         Plaintiff makes the following allegations in his original Complaint (Doc. 1) and Amended

Complaint (Doc. 9): 1 Ted Holder is the Massac County Sheriff, John Konneman is the Massac

County Jail (“Jail”) Administrator, and Patrick McCoy is an officer at the Jail. (Doc. 1, pp. 2, 4).

On September 19, 2016, Plaintiff was housed in the Jail, sharing a cell with detainee Gerald

Moore. (Doc. 1, p. 4). There was conflict between Plaintiff and Moore, and Plaintiff told

McCoy that he no longer felt safe and asked that they be separated. Id., pp. 4, 11. McCoy

responded that he “wasn’t doing somebody else’s job, and that he didn’t care[,]” and left. Id.,

pp. 4, 6, 11.




1
  Normally, an Amended Complaint supersedes and replaces the original Complaint and renders the original
Complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). However,
as a pro se litigant, Plaintiff will be afforded some latitude in this regard, and the Court will consider the allegations
in both documents. See Otis v. Demarasse, 886 F.3d 639, 644–45 (7th Cir. 2018).

                                                            2
         Moore later attacked Plaintiff with an improvised weapon, injuring Plaintiff. Id., pp. 6,

12. Plaintiff arrived at the hospital approximately 45 minutes later, where he received six staples

and four stitches. Id., pp. 7, 9. He did not receive any medication when he returned to the Jail.

The Nurse Practitioner did not come to take his staples and stitches out until four weeks later,

although the hospital stated they should be removed after 7-10 days. Id., pp. 9, 13-14, 25.

Moore was not placed in segregation for the incident, nor was he charged with an additional

crime by the State’s Attorney, Patrick Windhorst. Id., pp. 5. 14, Doc. 9, p. 6.

         Based on the allegations of the original Complaint and the Amended Complaint, the

Court finds it convenient to divide the pro se action into four Counts. 2 the parties and the Court

will use these designations in all future pleadings and orders, unless otherwise directed by a

judicial officer of this Court.          Any claim that is mentioned in the Complaint but not

addressed in this Order is considered dismissed without prejudice as inadequately pled

under the Twombly pleading standard.

         Count 1 –         A Fourteenth Amendment claim against Patrick McCoy for failure to
                           protect Plaintiff from detainee Moore after Plaintiff reported feeling
                           unsafe.

         Count 2 –         A Fourteenth Amendment claim against John Konneman and Ted
                           Holder for failing to discipline McCoy or place Moore in segregation
                           following the incident.

         Count 3 –         A Fourteenth Amendment claim against Patrick Windhorst for failing
                           to bring charges against Moore for the incident.

         Count 4 –         A Fourteenth Amendment claim against Defendants for deliberate
                           indifference to a serious medical need.



2
  It is unclear whether Plaintiff was a pretrial detainee, was a convict awaiting transfer or held some other status at
that time of the incident, so the Court will apply the more generous Fourteenth Amendment standard (rather than the
Eighth Amendment standard) for purposes of this Order. This classification is subject to change based on additional
information regarding Plaintiff’s legal status while detained at the Jail.


                                                          3
                                             Discussion

                                              Count 1

          Plaintiff has stated a colorable failure to protect claim against McCoy. The Constitution

requires that prison officials “take reasonable measures to guarantee the safety of the inmates.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citation and quotation marks omitted). This

includes reasonable steps to “protect prisoners from violence at the hands of other prisoners.” Id.

at 833.

          Assuming Plaintiff was a pretrial detainee, he was entitled to broader protections under

the Fourteenth Amendment than those afforded under the Eighth Amendment. See Miranda v.

Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (citing Kingsley v. Hendrickson, 135 S. Ct. 2466

(2015)). Under this standard, a viable failure to protect claim for a pretrial detainee requires that

(1) the defendant acted purposefully, knowingly, or recklessly when they considered the

consequences of their handling of a plaintiff’s situation, and (2) the challenged conduct was

objectively unreasonable. McCann, 909 F. 3d at 886. A detainee must “prove more than

negligence but less than subjective intent—something akin to reckless disregard.” Miranda, 900

F.3d at 353 (citations omitted).

          Here, Plaintiff has sufficiently pled a claim against McCoy. He alleges he spoke with

McCoy and informed him that he did not feel safe in the cell with Moore. Plaintiff has also pled

facts sufficient to raise an inference that there was a substantial risk of harm in remaining in the

cell. In the face of such information, McCoy allegedly refused to move either Plaintiff or Moore

and failed to take any other actions to prevent a potential assault. These allegations are sufficient

to state a failure to protect claim against McCoy. Accordingly, Count 1 survives screening.




                                                  4
                                               Count 2

        “In order to state a claim under § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under color of

state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). There is no recognized

constitutional right of an individual to have a jail officer disciplined.

        Plaintiff does not allege that the failure to discipline McCoy or other jail officers was a

pattern or practice that was a moving force behind the failure to protect him from Moore. c.f.

Spearman v. Elizondo, 230 F. Supp. 3d 888, 892 (N.D. Ill. 2016) (finding that plaintiff

adequately alleged that a police department’s “code of silence” and refusal to discipline officers

in prior incidents encouraged or emboldened officers to carry out searches like the one at issue in

reckless manner). Instead, he faults Holder and Konneman for failing to take action against

McCoy after this specific incident, which would have done nothing to prevent it or lessen the

severity of the consequences. Therefore, dismissal of this claim is appropriate.

        Similarly, no constitutional right is implicated by any decision by Konneman or Holder

not to place Moore in segregation or to otherwise punish him following the attack as Plaintiff

does not allege that the decision not to place Moore in segregation exposed him to additional

harm. Count 2 will therefore dismissed in its entirety.

                                                   Count 3

        Plaintiff alleges that Windhorst is liable for failing to file charges against Moore

regarding the incident. The decision not to charge Moore with a crime is not subject to suit. “In

our criminal justice system, the Government retains broad discretion as to whom to prosecute.”

Wayte v. United States, 470 U.S. 598, 607 (1985). “Under Illinois law, the State's Attorney, as a

member of the executive branch of government, is vested with exclusive discretion in the



                                                   5
initiation and management of a criminal prosecution. This discretion also encompasses the

determination of which charges will be brought.” Spiegel v. Rabinovitz, 121 F.3d 251, 257 (7th

Cir. 1997) (citations omitted). A prosecutor is entitled to absolute immunity in deciding to

charge (or not charge) an individual. Anderson v. Simon, 217 F.3d 472, 475 (7th Cir. 2000)

(citations omitted). Therefore, Count 3 must be dismissed.

                                             Count 4

       Finally, Plaintiff claims he did not receive any medication on his return to the Jail and

that his staples and sutures were left in for an excessively long period. The Court construes these

allegations as a claim for deliberate indifference to serious medical needs. As previously noted,

a Fourteenth Amendment claim for deliberate indifference requires a showing that the defendant

acted purposefully, knowingly, or recklessly, and that the challenged conduct was objectively

unreasonable. McCann, 909 F. 3d at 886.

       Here, Plaintiff does not identify any individual who knew or should have known that he

was not receiving adequate medical treatment. There are no facts pled to suggest that any of the

named defendants had reason to know that he had not received medication after he came back

from the hospital or that the sutures and staples were overdue to be removed. Nor is there an

allegation that the Nurse Practitioner who eventually did come to remove the sutures and staples

had reason to know. Therefore, Plaintiff has failed to adequately plead a deliberate indifference

to medical needs claim under Section 1983, and Count 4 will be dismissed.

                                           Disposition

       IT IS HEREBY ORDERED that COUNT 1 will proceed as to Defendant Patrick

McCoy.




                                                6
        IT IS FURTHER ORDERED that COUNTS 2, 3 and 4 are DISMISSED without

prejudice for failure to state a claim upon which relief may be granted. The Clerk of the Court

is DIRECTED to terminate John Konneman, Ted Holder and Massac County 3 as defendants in

CM/ECF.

        IT IS ORDERED that the Clerk of Court shall prepare for Defendant Patrick McCoy:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified

by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on Defendant, and the Court will require Defendant to pay the full costs

of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that, if Defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

        Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).


3
  Despite being named in the caption of the case, there are no claims which appear to be asserted against Massac
County itself. Massac County is therefore only properly a party to the case as long as Holder is being sued in his
official capacity because in Illinois a county is “a necessary party in any suit seeking damages” from an
independently elected county officer such as a sheriff. Askew v. Sheriff of Cook Cty., Ill., 568 F.3d 632, 636 (7th
Cir. 2009) (quotation omitted). The same is not true of McCoy, as counties are not necessary parties for such claims
against deputies. Askew 568 F.3d at 637. Because Sheriff Holder is being dismissed as a party and there are no
independent claims against Massac County, it is appropriate to dismiss Massac County as well.

                                                         7
       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

Magistrate Judge for further pre-trial proceedings. Further, this entire matter is REFERRED to

a United States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and

28 U.S.C. § 636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7

days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: February 11, 2019
                                              /s/ Staci M. Yandle
                                              STACI M. YANDLE
                                              U.S. District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your

lawsuit and serve them with a copy of your complaint. After service has been achieved, the

defendants will enter their appearance and file an Answer to your Complaint. It will likely take

at least 60 days from the date of this Order to receive the defendants’ Answer, but it is entirely

possible that it will take 90 days or more. When all the defendants have filed Answers, the

                                                 8
Court will enter a Scheduling Order containing important information on deadlines, discovery,

and procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before

filing any motions, to give the defendants notice and an opportunity to respond to those motions.

Motions filed before defendants’ counsel has filed an appearance will generally be denied as

premature.   Plaintiff need not submit any evidence to the Court at this time, unless

specifically directed to do so.




                                               9
